Case 2:19-cv-14515-BRM-JAD Document 9 Filed 07/18/19 Page 1 of 1 PageID: 829



                            UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW JERSEY
                                      MINUTES



Judge: BRIAN R. MARTINOTTI                                        Date: 07/18/19
Court Reporter:                                                   Civil No: 19-14515


Title of the Case:

431 E. PALISADE AVENUE REAL ESTATE, LLC, et al
v.
CITY OF ENGLEWOOD, et al,

Appearances:

Michael Yellin, Warrant Usatine & A. Kimberly Hoffman, Attorneys for Plaintiffs
William Bailey & Levi J. Kool, Attorneys for Defendants

Nature of Proceedings:

Status Conference held in chambers
Offsite inspection to be conducted by Judge Martinotti


Time Commenced: 10:30 a.m.
Time Concluded: 12:30 p.m.


                                                   Lissette Rodriguez, Courtroom Deputy
                                                   to the Hon. Brian R. Martinotti, U.S.D.J.
